tcmemo_2012_305 united_states tax_court bruce gunkle and sherilyn s gunkle petitioners v commissioner of internal revenue respondent docket no filed date scott w gross for petitioners brooke s laurie for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners’ taxable_income includes deposits into two bank accounts whether they are entitled to charitable contribution deductions and whether they are liable for the penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in texas at the time they filed their petition bruce gunkle earned a bachelor of science degree from the u s naval academy and a master’s degree in theology from antioch university sherilyn gunkle attended one year of college at the university of south carolina during petitioners served as pastors and conducted religious worship services and performed sacerdotal functions for the city of refuge christian fellowship city of refuge cf the city of refuge christian fellowship inc city of refuge inc was formed as a domestic nonprofit corporation on date by filing articles of incorporation with the secretary of state for texas in the internal_revenue_service irs granted city of refuge inc exempt status under sec_501 in petitioner bruce gunkle attended a church leadership conference elizabeth gardner and fredrick ric gardner were invitees to the conference and elizabeth gardner was a speaker at the conference petitioners requested that the gardners help them establish bruce w gunkle a religious corporation sole and his successors for the governance of the city of refuge cf thereafter petitioner bruce gunkle concluded that he did not wish to continue operating as a nonprofit corporation or to continue the sec_501 status previously acknowledged by the irs for city of refuge inc because of concern that such status might allow government interference with the organization that the business model of a corporation allowed the directors a say in the operations and that continuity of the organization would be aided by a new format on date the office of presiding pastor bruce w gunkle and his successors a corporation sole was formed in nevada on date petitioners each signed a document entitled vow of poverty by a resolution dated date the city of refuge cf resolved in part that the church accepts their confirmation and city of refuge christian fellowship will provide all their needs as apostle and as pastors of this church ministry a check will be placed in the church pastoral account every two weeks according to all the needs of the pastors petitioners executed a deed transferring their residence to the city of refuge cf on date the city of refuge inc was dissolved by articles of dissolution signed by bruce gunkle and filed with the secretary of state for texas on date the irs notified the city of refuge inc and bruce gunkle that the organization’s sec_501 status was terminated and that contributions to it were no longer tax deductible during a checking account was held at wells fargo bank in the name of the city of refuge christian fellowship pastoral expense account pastoral account petitioners each had signature_authority for the pastoral account petitioners’ daughter theresa r gunkle and sylvia crutchfield office administrator and children’s pastor for the city of refuge cf also had signature_authority on the pastoral account however neither petitioners’ daughter nor the office administrator signed any checks to withdraw funds from the pastoral account during bank statements for the pastoral account were mailed to petitioners’ residence deposits into the pastoral account during included payments by church members and nonmembers as well as social_security payments to bruce gunkle electronically deposited pursuant to directions of bruce gunkle during all checks written to make withdrawals from the pastoral account were written by one of petitioners petitioners used the funds in the pastoral account to purchase groceries for their personal consumption to make payments on a ford explorer and a lincoln lt truck that they owned personally to pay other vehicle expenses and to pay their household and living_expenses and other personal expenses payments for the mortgage as well as payments for utilities and repairs and maintenance on petitioners’ residence were made from the pastoral account sherilyn gunkle had signature_authority on an account at randolph brooks federal credit_union rbfcu account during the rbfcu account was in the names of sherilyn gunkle theresa gunkle and lisa sue blasco bank statements for the rbfcu account were sent to petitioners’ residence deposits into the rbfcu account during consisted of dollar_figure transferred from the pastoral account cash and dividends earned on the account all cash deposits into the account were made by petitioners on their jointly filed form_1040 u s individual_income_tax_return petitioners reported dollar_figure the amount of bruce gunkle’s military pension as wages they also reported dollar_figure of social_security_benefits received and that dollar_figure was the taxable_amount of those benefits they did not report any income from the city of refuge cf they claimed a deduction of dollar_figure for charitable_contributions of which dollar_figure was claimed for contributions to the city of refuge cf the tax_return was prepared and signed by frederick gardner on date an injunction was entered in the u s district_court for the district of arizona in civil_action no cv05-3073-pct-ehc enjoining frederick gardner and elizabeth gardner from activities including promotion of corporations sole because among other things the district_court found that they had participated in an abusive tax program promising unwarranted tax benefits from a corporation sole bruce gunkle received a copy of the injunction in date and read it the notice_of_deficiency was based on analysis of bank accounts over which petitioners maintained control to wit the pastoral account and the rbfcu account by this method respondent determined that petitioners had unreported income of dollar_figure but respondent has made concessions reducing the unreported income amount to dollar_figure respondent also disallowed all of petitioners’ claimed charitable_contribution deductions and adjusted the taxable_amount of social_security_benefits to reflect the increased income determined in the notice unreported income opinion petitioners contend that deposits into the pastoral account were nontaxable gifts by various donors to the city of refuge cf and that their vows of poverty insulate them from taxation on the compensation they received for their services to that church in very similar circumstances we have held that deposits made into the account of a purported church were includable in the taxpayers’ gross_income where the taxpayers were the owners of the bank accounts exercised complete control_over the funds in the accounts and used those funds for personal expenditures see woods v commissioner tcmemo_1989_611 aff’d without published opinion 929_f2d_702 6th cir see also chambers v commissioner tcmemo_2011_114 in woods we stated it is not necessary to disregard the separate existence of the church or to challenge the tax status of the church as an entity in order to sustain respondent’s determinations in this case whether they were entitled to the funds or embezzled the funds from the church petitioners exercised complete dominion and control_over deposits into the various bank accounts that were the basis of respondent’s determination taxpayers may not self-declare an exemption from income_tax by the simple expediency of taking a vow of poverty see 76_tc_468 aff’d without published opinion 720_f2d_664 3d cir payments or benefits received in exchange for services rendered by individuals and not on behalf of a separate and distinct principal are taxable to the individuals see 786_f2d_1063 11th cir aff’g tcmemo_1984_536 79_tc_995 aff’d 748_f2d_331 6th cir mcgahen v commissioner t c pincite yoshihara v commissioner tcmemo_1999_375 petitioners in their reply brief deny that there is an entity named the city of refuge and simultaneously assert that bruce gunkle formed the city of refuge cf their claims that the payments deposited into the pastoral account were for a church for which petitioners were merely agents is unsupported inexplicable and unpersuasive here payment of their personal living_expenses from funds of the city of refuge cf was by the agreement reflected in the resolution accepting petitioners’ vows of poverty in exchange for services petitioners performed as pastors thus the payment of their personal expenses was compensation they received in addition petitioners exercised complete dominion and control_over all of the funds in the pastoral account without any restriction by the city of refuge cf or any other person one of bruce gunkle’s stated reasons for dissolving the corporation known as city of refuge inc was his belief that such an entity allowed the directors of the corporation to control management of the entity city of refuge cf was controlled only by petitioners they did not receive payments as agents of city of refuge cf to the contrary payments made to the city of refuge cf pastoral account were solely for their benefit although petitioners claim to be members of a religious_order they have not shown that the city of refuge cf has any characteristics of a religious_order see eg 872_f2d_1014 fed cir 88_tc_1341 85_tc_9 revproc_91_20 1991_1_cb_524 thus they are not entitled to rules applicable to payment of expenses on behalf of members of a religious_order petitioners identify the rbfcu account as a savings account which they also used as their own and have not shown that any other person had an interest in or control_over the account respondent has conceded that transfers from the pastoral account into the rbfcu account are not taxable but petitioners have not shown that the cash deposits into the rbfcu account or the interest earned on the account are not their income see 335_f2d_671 5th cir chambers v commissioner tcmemo_2011_114 yoshihara v commissioner tcmemo_1999_375 we conclude that respondent’s determination of petitioners’ unreported income as reduced by the concessions in respondent’s brief properly included amounts deposited into the pastoral account and the rbfcu account charitable_contribution deductions respondent asserts that the amounts claimed for contributions to the city of refuge cf were not deductible because petitioners did not give up control_over those amounts which ultimately were used for their benefit see sec_170 moreover argues respondent there is no evidence that city of refuge cf qualified under sec_501 to receive deductible contributions once the exempt status of city of refuge inc was terminated respondent also disallowed deductions for alleged contributions to john p kelly ministries inc dba l e a d and international christian wealthbuilders foundation and argues that there is no evidence in the record establishing the eligibility of these organizations to receive tax-deductible contributions under sec_170 finally respondent argues that there is no evidence that petitioners actually made the claimed charitable_contributions because the bank records reviewed by respondent do not show the source of the claimed charitable_contributions to the extent the court finds that the income deposited into the pastoral account is the taxable_income of petitioners respondent concedes that any amounts paid from the pastoral account should be treated as amounts paid_by petitioners petitioners have the burden of proving their entitlement to deductions claimed rule a 292_us_435 petitioners have presented only purported receipts for the contributions and no evidence regarding the charitable or church status of the entities issuing the receipts see eg stephenson v commissioner t c pincite to get a charitable deduction petitioner s must prove that the recipient organization qualified under sec_170 for a church to so qualify it must meet the sec_501 organizational and operational tests they have not addressed in their briefs respondent’s contentions concerning entities other than city of refuge cf and have made only generalized and unsupported assertions concerning the status of city of refuge cf under the circumstances of this case petitioners have not satisfied the burden_of_proof and have not presented credible_evidence under sec_7491 to shift the burden to respondent sec_6662 penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 respondent has the burden of producing evidence that the sec_6662 penalty is appropriate see 116_tc_438 respondent has met this burden by evidence of unreported income and improper deductions that resulted in a substantial_understatement_of_income_tax petitioners have not addressed the reasonable_cause or good-faith defenses to the sec_6662 penalty see sec_6664 higbee v commissioner t c pincite they do not claim to have relied on anyone with respect to the omissions of income or claimed deductions for obvious reasons in view of his history petitioners do not claim to have relied on frederick gardner the preparer of their tax_return they simply claim that they did not have unreported income and that they substantiated their deductions claims that we have rejected for the reasons stated above we have considered the other arguments of the parties in their poorly organized and less than satisfactory briefs they are lacking in merit or irrelevant to our conclusions to reflect respondent’s concessions decision will be entered under rule
